Case: 2:17-cv-00720-EAS-EPD Doc #: 67 Filed: 05/31/19 Page: 1 of 3 PAGEID #: 1595



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


                                                 :
 DEAN OBEIDALLAH,                                :
                                                 :
                           Plaintiff,            : Case No. 2:17-cv-00720-EAS-EPD
                                                 :
 v.                                              : Chief Judge Edmund A. Sargus
                                                 :
ANDREW B. ANGLIN,                                : Magistrate Judge Elizabeth Preston Deavers
 DBA Daily Stormer,                              :
                                                 :
 and                                             :
                                                 :
 MOONBASE HOLDINGS, LLC,                         :
  DBA Andrew Anglin,                             :
                                                 :
 And                                             :
                                                 :
 JOHN DOES NUMBERS 1-10,                         :
  Individuals who also assisted in the           :
  publication or representation of false         :
  statements regarding Mr. Obeidallah,           :
                                                 :
                           Defendants.           :


                    MOTION FOR PRO HAC VICE ADMISSION OF
                ROBYN J. GREENBERG AS ATTORNEY FOR PLAINTIFF

        Under S.D. Ohio Civ. R. 83.3(e) and 83.4(a), Subodh Chandra, trial attorney for Plaintiff

Dean Obeidallah (“Plaintiff”) in the above-referenced action, hereby moves the Court to admit

Robyn J. Greenberg of Latham & Watkins LLP, pro hac vice, to appear and participate as co-

counsel in this case for Plaintiff.


        Mr. Chandra represents that Ms. Greenberg is a member in good standing of the highest

court of the District of Columbia as attested by the accompanying certificate from that court and
Case: 2:17-cv-00720-EAS-EPD Doc #: 67 Filed: 05/31/19 Page: 2 of 3 PAGEID #: 1596



that Ms. Greenberg is not eligible to become a member of the permanent bar of this Court. This

Motion is accompanied by the required $200.00 fee.


       Ms. Greenberg understands that, unless expressly excused, she must register for

electronic filing with this Court promptly upon the granting of this Motion.


       Ms. Greenberg’s relevant identifying information is as follows:


       Robyn J. Greenberg
       Latham & Watkins LLP
       555 Eleventh Street NW, Suite 1000
       Washington, DC 20004-1304
       Telephone: (202) 637-2200
       Fax: (202) 637-2201
       Email: robyn.greenberg@lw.com


                                                    Respectfully submitted,


                                                    /s/ Subodh Chandra (Trial Counsel)
 Abid R. Qureshi (DC Bar No. 459227)                Subodh Chandra (OH Bar No. 0069233)
 Tyler S. Williams (DC Bar No. 888242297)           Donald Screen (OH Bar No. 0044070)
 Robyn Greenberg (DC Bar No. 1022302)               THE CHANDRA LAW FIRM LLC
 LATHAM & WATKINS LLP                               1265 W. 6th Street, Suite 400
 555 Eleventh Street NW, Suite 1000                 Cleveland, OH 44113-1326
 Washington, DC 20004-1304                          Phone: 216.578.1700 Fax: 216.578.1800
 Phone: 202.637.2200 Fax: 202.637.2201              Subodh.Chandra@ChandraLaw.com
 abid.qureshi@lw.com                                Donald.Screen@ChandraLaw.com
 tyler.williams@lw.com
                                                    Attorneys for Plaintiff Dean Obeidallah
 Sirine Shebaya (DC Bar No. 1019748)
 Juvaria Khan (NY Bar No. 5027461)
 MUSLIM ADVOCATES
 P.O. Box 66408
 Washington, DC 20035
 Phone: 202.897.1894 Fax: 202.508.1007
 sirine@muslimadvocates.org
 juvaria@muslimadvocates.org

 Admitted pro hac vice



                                                2
Case: 2:17-cv-00720-EAS-EPD Doc #: 67 Filed: 05/31/19 Page: 3 of 3 PAGEID #: 1597



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, a true and accurate copy of the foregoing was filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all attorneys registered to receive such service.



                                                       /s/ Subodh Chandra
                                                       Subodh Chandra
